JUDGMENT
The above case came on to be heard before the High *415Court, with Judges Foxall, Lutu and Pele sitting, at Tau on Tuesday, February 5,1929 at 10:00 A.M.
The Court inquired as to whether or not the parties to the controversy were willing to have the case continued for twenty-four hours, during which time they would go into conference and attempt to amicably agree upon a holder of the name. It was explained that all those who were interested in the name, no doubt, knew who was entitled to hold the name, but if they could not come to an amicable settlement of the matter the Court would decide the issue.
Both sides agreed to retire and discuss the question, reporting to the Court the following morning, February 6, 1929.
At 10:00 A.M., Feb. 6, 1929, the Court again convened. Asoau, counsel for Taulafoga who offered the name for registration, then informed the court that at his suggestion both sides agreed that Ale, the objector, should hold the name.
It is therefore adjudged and decreed that the Matai Name “Siva” be given to Ale, and that the Court costs of this action, amounting to $25.00, be divided between Taulafoga and Ale, the parties hereto.